In a proceeding to fix attorney’s fees, Richard W. Young appeals from (1) a decision of the Surrogate’s Court, Suffolk County (Pitts, S.), dated August 8, 1996, (2) an order of the same court (Weber, S.), entered February 21, 1997, which granted his motion to enter a judgment based on the court’s August 8, 1996, decision more than 60 days after that determination, and (3) a judgment of the same court (Weber, S.), entered February 21, 1997, upon the *551decision, which awarded the respondent attorneys fees in the total sum of $21,666.67.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the appeal from the order is dismissed, as the appellant is not aggrieved thereby (see, CPLR 5511); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs payable by the appellant personally.
Upon a review of the record, we find that the Surrogate did not improvidently exercise his discretion in awarding the respondent attorney’s fees in the sum of $21,666.67. The sum awarded was fair and reasonable compensation (see, SCPA 2110; Matter of Papadogiannis, 196 AD2d 871).
The respondent’s claim that Young abandoned the proceeding by failing to timely enter a judgment is without merit (see, 22 NYCRR 207.37; Matter of Germain, 138 AD2d 918, 920). Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.